DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/2/2021 have been fully considered but they are not persuasive. In response to applicant's argument, on Page 9 Paragraph 2 of Remarks, Examiner notes that the claim language used (i.e. “first/second information about a particular system of the vehicle,” “temperature sensor”) is broad and non-specific. As amended, Kim teaches receiving a first source that is a temperature sensor operatively connected to the computing system, a first input captured by the first source during operation of a vehicle, wherein the first input represents first information about a particular system of the vehicle (see Paragraph 0006 for through the OBD device of the vehicle, the electronic device may check vehicle driving state information, such as speed, driving time, revolutions per minute (RPM), driving distance, average mileage, and instantaneous mileage, engine state information, such as engine RPM, coolant temperature, intake air temperature, intake air amount, engine oil temperature, transmission oil temperature… (which inherently corresponds to a temperature sensor); see also Paragraph 0166 for the electronic device 100 may acquire information corresponding to an intake air temperature (corresponds to a first input representing a first information about a particular system of the vehicle), an average molecular weight of air, a fuel constant, volumetric efficiency, an engine exhaust amount, an engine RPM, a fuel injection amount, and a fuel injection time from the standard OBD data by an identification code such as a PID code, and may obtain a mileage by using at least two pieces of information).
As amended, Kaupuria teaches receiving, at the computing system from a second source that is a thermal camera operatively connected to the computing system, a second input captured by the see Paragraph 0082 for the driver presence which may be detected using various known techniques like motion sensing, presence sensing, thermal imaging (which inherently corresponds to a thermal camera to capture and create the thermal image) etc. At step 604, driver presence (corresponds to a second information about the particular system of the vehicle) is identified within the vehicle. The driver presence may be detected using various known techniques like motion sensing, presence sensing, thermal imaging etc. Once the presence of the driver is identified, the driver monitoring module 406, scans for biometric data of the driver and extracts various attributes of the driver). The detected presence of a driver is a second input that represents a particular system of the vehicle, wherein an example of a particular system of the vehicle is the driver and the driver monitoring module. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US20140277918A1) and TouchScan (https://www.obdsoftware.net/software/professionaladdon) in view of Kapuria (US20190339697A1).
Regarding claim 1, Kim teaches a method comprising: receiving, at a computing system from a first source that is a temperature sensor operatively connected to the computing system, a first input captured by the first source during operation of a vehicle, wherein the first input represents first information about a particular system of the vehicle (see Paragraph 0006 for through the OBD device of the vehicle, the electronic device may check vehicle driving state information, such as speed, driving time, revolutions per minute (RPM), driving distance, average mileage, and instantaneous mileage, engine state information, such as engine RPM, coolant temperature, intake air temperature, intake air amount, engine oil temperature, transmission oil temperature… (which inherently involves temperature sensors); see also Paragraph 0166 for the electronic device 100 may acquire information corresponding to an intake air temperature (corresponds to a first input representing a first information about a particular system of the vehicle), an average molecular weight of air, a fuel constant, volumetric efficiency, an engine exhaust amount, an engine RPM, a fuel injection amount, and a fuel injection time from the standard OBD data by an identification code such as a PID code, and may obtain a mileage by using at least two pieces of information); 
responsive to receiving the first input, determining a first time range for the first input that represents when the first source captured the first input (see Claim 3 for the standard driving data from the server comprises an operation performed when a predetermined reference condition in the driving data acquiring device or the electronic device is satisfied which includes a reference time (corresponds to a first time range for the first input); see also Figure 3C for monthly 331 and all period 333, corresponding to a time range); 
responsive to receiving the second input, determining a second time range for the second input (see Claim 3 for the standard driving data from the server comprises an operation performed when a predetermined reference condition in the driving data acquiring device or the electronic device is satisfied which includes a second reference time (corresponds to a second time range for the second input); see also Figure 3C for monthly 331 and all period 333, corresponding to a time range; see also Paragraph 0180 for data communication between the OBD device 201 and the electronic device 100, between the electronic device 100 and the server 203, and between second electronic device and the electronic device 100 may be performed in response a user's request, may be automatically performed at a predetermined date and time, may be automatically performed at a predetermined weekday or at a predetermined date of each month, may be automatically performed at predetermined periods such as time, day, month, and year (all of which correspond to second time range), or may be performed when the above devices are connected); 
receiving, at the computing system, a first set of parameters from the vehicle, wherein the first set of parameters correspond to a first parameter identifier (PID) see Paragraph 0039 for OBD data used by the OBD device 201 may be configured by using at least one of various protocols used by the OBD device 201, such as Controller Area Network (CAN) and Pulse Width Modulation (PWM), and may include a vehicle Identification (ID) code and a parameter ID code (corresponds to PID)) associated with operation of the particular system of the vehicle during a third time range, and wherein the third time range comprises the first time range and the second time range (see Claim 3 for the standard driving data from the server comprises an operation performed when a predetermined reference condition in the driving data acquiring device or the electronic device is satisfied which includes a third reference time (corresponds to a third time range), which includes a reference month, a second reference day, and a third reference time; see also Figure 3C for monthly 331 and all period 333, corresponding to a time range);
generating a graph representing the first set of parameters corresponding to the first PID associated with operation of the particular system of the vehicle during the third time range and a set of indicators (see Paragraph 0129 for referring to “302”, when values corresponding to information of the standard OBD data or the OBD data may be displayed in a graph or a chart (table), it is possible to provide a menu 302 with options, including, for example, “View in Graph” or “View in Chart”. Referring to FIG. 3B, when “View in Graph” is selected, items related to the engine temperature, such as an air flow, an air flow rate, an engine voltage, and a coolant temperature, may be displayed (corresponds to indicators)), but fails to explicitly teach receiving, at the computing system from a second source that is a thermal camera operatively connected to the computing system, a second input captured by the second source during operation of the vehicle, wherein the second input represents second information about the particular system of the vehicle, and wherein the second source differs from the first source; wherein the set of indicators includes a first indicator positioned on the graph at a first position that represents at least a portion of the first time range of the first input and a second indicator positioned on the graph at a second position that represents at least a portion of the second time range of the second input; and displaying, by the computing system on a display interface, the graph representing the first set of parameters corresponding to the first PID with the set of indicators, wherein selection of the first indicator causes the first information about the particular system of the vehicle to be displayed on the display interface and selection of the second indicator causes the second information about the particular system of the vehicle to be displayed on the display interface
positioned on the graph at a first position that represents at least a portion of the first time range of the first input (see the sixth figure for the first vertical line cursor at a first time range X: 13.342 Y: 35.418 on the graphing module, which corresponds to applicant’s first indicator positioned on the graph at a first position) and a second indicator positioned on the graph at a second position that represents at least a portion of the second time range of the second input (see the sixth figure for the second vertical line cursor at a second time range X: 27.691 Y: 42.875); 
and displaying, by the computing system on a display interface, the graph representing the first set of parameters corresponding to the first PID with the set of indicators, wherein selection of the first indicator causes the first information about the particular system of the vehicle to be displayed on the display interface (see the sixth figure which displays on the ‘Graphing’ display interface the first information about the particular system of the vehicle, indicated by the box portraying “X: 13.342 Y: 35.418”) and selection of the second indicator causes the second information about the particular system of the vehicle to be displayed on the display interface (see the sixth figure which displays on the ‘Graphing’ display interface the first information about the particular system of the vehicle, indicated by the box portraying “X: 27.691 Y: 42.875”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device that receives OBD data from an OBD device or a second electronic device, standardizes the OBD data, and constructs a database thereof, thereby increasing data utilization and displays information about vehicles of a user, thereby enabling efficient management of the vehicles, as taught by Kim, using the vertical line cursors on the graph, as taught by TouchScan, for the purpose of providing high quality OBD2 products for professional mechanics and do-it-yourselfers by enhancing graphing features (see Our Services section of TouchScan). The use of 
Kim and TouchScan fail to explicitly teach receiving, at the computing system from a second source that is a thermal camera operatively connected to the computing system, a second input captured by the second source during operation of the vehicle, wherein the second input represents second information about the particular system of the vehicle, and wherein the second source differs from the first source.
However, Kaupuria teaches receiving, at the computing system from a second source that is a thermal camera operatively connected to the computing system, a second input captured by the second source during operation of the vehicle, wherein the second input represents second information about the particular system of the vehicle, and wherein the second source differs from the first source (see Paragraph 0082 for the driver presence which may be detected using various known techniques like motion sensing, presence sensing, thermal imaging (which inherently corresponds to a thermal camera to capture and create the thermal image) etc. At step 604, driver presence (corresponds to a second information about the particular system of the vehicle) is identified within the vehicle. The driver presence may be detected using various known techniques like motion sensing, presence sensing, thermal imaging etc).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device that receives OBD data from an OBD device or a second electronic device, standardizes the OBD data, and constructs a database thereof, thereby increasing data utilization and displays information about vehicles of a user, thereby enabling efficient management of the vehicles, as taught by Kim, and the indicators positioned on the graph, as taught by TouchScan, using the thermal camera for the data capturing module functionality, as taught by Kapuria, for the purpose of providing an efficient mechanism of detecting an event and issuing relevant warning see Paragraph 0102 of Kapuria).
Regarding claim 2, Kim teaches the method of claim 1, wherein receiving the first input captured by the first source during operation of the vehicle includes receiving an indication of the particular system of the vehicle (see Figure 3B for the drop down menu 310 may provide a menu including items capable of being acquired from the OBD data in addition to the engine temperature (for example, representing “Mileage”, “Transmission”, and “Engine Oil” as options (corresponds to an indication of the particular system)).  
Regarding claim 3, Kim teaches the method of claim 2, further comprising: responsive to receiving the first input, transmitting, by the computing system, a signal to the second source to trigger capture of the second input, wherein the signal includes the indication of the particular system of the vehicle (see Paragraph 0180 for data communication between the OBD device 201 and the electronic device 100, between the electronic device 100 and the server 203 (corresponds to first source capturing the first input), and between second electronic device and the electronic device 100 may be performed in response to a user's request (corresponds to a signal that triggers the capturing of the second source/indication of the particular system of the vehicle as mentioned earlier in response to the user's request upon receiving the first input), may be automatically performed at a predetermined date and time).  
Regarding claim 4, Kim teaches the method of claim 3, wherein receiving the second input captured by the second source includes receiving the indication of the particular system of the vehicle see Paragraph 0113 for the electronic device 100 may receive standard OBD data corresponding to two or more vehicles by using identification codes including an identification code of the electronic device 100 and an identification code of the second electronic device. The electronic device 100 may display a list of standard OBD data included in the memory unit 110 using the OBD check program. Also, the electronic device 100 may process standard OBD data, compare various parameters of information included in the standard OBD data, and display a result thereof; see also Figure 3A for indication of the various OBD data/particular system of the vehicle captured by the second electronic device).  
Regarding claim 5, Kim teaches the method of claim 1, wherein receiving the first set of parameters from the vehicle comprises: receiving the first set of parameters from the vehicle during operation of the vehicle (see Paragraph 0144 for the electronic device 100 that may compare mileages as illustrated in FIG. 3D, or may identify information included in the standard OBD data and compare data corresponding to various parameters, in addition to a method of recommending a vehicle according to a driving state (corresponds to vehicle in operation)).  
Regarding claim 6, Kim teaches the method of claim 1, wherein the second source captures the second input in response to the first source capturing the first input (see Paragraph 0180 for data communication between the OBD device 201 and the electronic device 100, between the electronic device 100 and the server 203 (corresponds to first source capturing the first input), and between second electronic device and the electronic device 100 may be performed in response to a user's request (corresponds to the second source capturing the second input in response to the user's request upon the capturing of the first input), may be automatically performed at a predetermined date and time).  
Regarding claim 8, the method of claim 1 corresponds to the system of claim 8.
Regarding claim 9, the method of claim 2 corresponds to the system of claim 9.

Regarding claim 11, the method of claim 4 corresponds to the system of claim 11.
Regarding claim 12, the method of claim 5 corresponds to the system of claim 12.
Regarding claim 13, Kim teaches the system of claim 8, wherein the first source is a microphone system (see Paragraph 0110 for the audio device 160 receives an electric signal from the microphone 142, converts the received electric signal to an audio data signal, and transmits the converted audio data signal to other device), but fails to teach wherein the second source is a portable camera.  
However, Kapuria teaches wherein the second source is a portable camera (see Paragraph 0003 for achieving increased sensing the vehicles are being provided with multiple types of monitoring systems, such as cameras, or video recorders to monitor surrounding environment of vehicles that provide a driver of a vehicle with useful data regarding the surrounding environment for improved driving. Such monitoring systems may be installed, for instance, on a roof of the vehicle or on the front portion, back portion of the vehicle (corresponds to the portability of the camera) to have a broad view of the surrounding environment and capture data associated with objects, pedestrians or vehicles within the surrounding environment).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device that receives OBD data from an OBD device or a second electronic device, standardizes the OBD data, and constructs a database thereof, thereby increasing data utilization and displays information about vehicles of a user, thereby enabling efficient management of the vehicles, as taught by Kim, and the indicators positioned on the graph, as taught by TouchScan, using the thermal camera for the data capturing module functionality, as taught by Kapuria, for the purpose of providing an efficient mechanism of detecting an event and issuing relevant warning to the user with accuracy, wherein the intensity is varied as per the situation. Variation of the intensity helps in providing apt level of warning to the driver of the vehicle that enables the driver to take apt see Paragraph 0102 of Kapuria).
Regarding claim 14, Kim teaches the system of claim 8, wherein the first source is a user interface (see Figure 3A for a user interface (UI) operation displayed on a display unit of an electronic device); and wherein the second source is a vehicle sensor (see Paragraph 0006 for an oxygen sensor voltage (corresponds to a vehicle sensor)).  
Regarding claim 15, Kim teaches a non-transitory computer readable medium having stored therein instructions executable by one or more processors to cause a computing system to perform functions comprising (see Paragraph 0190 for When the methods are implemented by software, a computer-readable storage medium may be provided to store one or more programs (software modules). The one or more programs stored in the computer-readable storage medium may be configured to be executed by one or more processors in the electronic device 100). Kim teaches the elements of claim 15 as seen in the claim 1 rejection.
Regarding claim 16, see claim 2.
Regarding claim 17, see claim 3.
Regarding claim 18, see claim 4.
Regarding claim 19, Kim teaches the non-transitory computer readable medium of claim 15, wherein the functions further comprise: receiving a selection of the first indicator; and based on receiving the selection of the first indicator, displaying a representation of the first input on the display interface, wherein the representation of the first input includes an indication of the first source (see Paragraph 0125 for FIG. 3B, an item related to an engine temperature, among the standard OBD data included in the memory unit 110 of the electronic device 100 and the standard OBD data of Vehicle #1, Jan. 3, 2013, may be displayed in a graph by selecting “Engine Temperature” from a drop down menu 310 in, “Vehicle #1” in a drop down menu 301, “View in Graph” in “302”, and a date (not illustrated)).  
Regarding claim 20, Kim teaches the non-transitory computer readable medium of claim 19, wherein the functions further comprise: receiving a second selection of the second indicator (see Paragraph 0128 for referring to “302”, when values corresponding to information of the standard OBD data or the OBD data may be displayed in a graph or a chart (table), it is possible to provide a menu 302 with options, including, for example, “View in Graph” or “View in Chart”); 
and based on receiving the second selection of the second indicator, displaying a second representation of the second input on the display interface, wherein the second representation of the second input includes a second indication of the second source, and wherein the second representation of the second input is displayed simultaneously with the representation of the first input (see Paragraph 0128 for referring to FIG. 3B, when “View in Graph” is selected, items related to the engine temperature, such as an air flow, an air flow rate, an engine voltage, and a coolant temperature, may be displayed (corresponds to displaying representations of both the first and second input simultaneously)).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Breed (US 20080236275 A1) teaches an environment around the housing that may be monitored, e.g., via one or more chemical, temperature, pressure, etc. sensors, to obtain information about the environment around the housing. The information about the environment around the housing 
Gintz (US 20200219335 A1) teaches the ECU that monitors various sensors on the automobile such as the odometer and sensors for oxygen level, coolant temperature, mass air flow, air intake temperature, crank shaft angle, throttle position, cam shaft angle, and engine knock. Communicated packets include information from the odometer, while lookup tables provide feedback information for adjustment and control of ignition timing, cam shaft position, fuel injector input, fuel pump input, fuel pump pressure, cooling fan speed, admission control systems, forced air induction controls, traction controls, and transmission gear selections. In many situations, ECUs also send error codes to the vehicle dashboard to indicate immediate problems, such as overheating, or maintenance requirements, like oil changes. In some cases, the error codes activate warning lights which are deactivated after repair.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth D Yang whose telephone number is (571)270-7486.  The examiner can normally be reached on Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ELIZABETH YANG/Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665